Decision amended by striking therefrom the words, “within thirty days after service of a copy of such judgment,” and by adding thereto the following: This determination shall not be construed to prevent the application upon such amounts of any lawful deductions for insurance on the saw mill received by Charles H. Turner, or for the use of said saw mill by said Charles H. Turner subsequent to the commencement of this action. And the judgment entered on said decision is amended to correspond herewith.